DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (i.e. claims 25-43) in the reply filed on 08/08/2022 is acknowledged. The traversal is on the ground(s) that newly added common technical feature is special/non-obvious over Newell because Newell is directed exclusively to additive manufacturing. This argument is not found persuasive because Newell discloses subtractive manufacturing and subtractive elements as the tool (P0054, 0125). Additionally, the newly added common technical feature is not special in view of the prior art applied below. Thus, the requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 25-43 are examined herein and claims 44-49 remain withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
In [0010] of applicant’s published application, “EPS” is used to describe both polymethylmethacrylate and polystyrene. 
In [0007] of applicant’s published application, “EPMA” is mentioned. However, the specification fails to define the scope/meaning of “EPMA”. 
Claim Objections
Claim(s) 25, 28, and 31 is/are objected to because of the following informalities: 
In claim 25, “the radial direction” should be changed to --a radial direction--. 
In claim 28, “moved at least one of simultaneously and jointly” should be changed to --moved simultaneously and/or jointly-- in view of [0024] of applicant’s published application.
In claim 31, “(5. 5’)” should be deleted. 
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“processing tool for creating a recess” in all  examined claims with corresponding structure/scope disclosed in at least paragraphs [0008], [0025], [0028] of applicant’s published publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations “EPS” and “EPMA” which are indefinite. The terms “EPS” and “EPMA” can have multiple plausible interpretations than the ones intended. The meaning of “EPMA” is not defined in the claims or the specification. Examiner recommends applicant to define the abbreviations in the claims to increase clarity. For instance, “EPS” should be changed to --polystyrene (EPS)--.
Claim 25 recites the limitation “rotatably driving at least one of the processing tool and the strand-shaped pattern body about one of the longitudinal axis of the strand-shaped pattern body and an axis parallel thereto, relative to one another, with a relative movement between the strand-shaped pattern body and the processing tool in a direction parallel to the longitudinal axis being produced one of continuously or at least intermittently during or in alternation with the relative rotational movement and such that the processing tool at least one of displaces, removes, and erodes material of the strand-shaped pattern body” which is indefinite. The language is confusing and inconsistent with applicant’s specification.  Is the relative movement between the strand-shaped pattern body and the processing tool in a direction parallel to the longitudinal axis produced by the rotatably driving? According to applicant’s figures and specification, the relative movement between the strand-shaped pattern body and the processing tool in a direction parallel to the longitudinal axis is separately/independently produced from the claimed rotatably driving and relative rotational movement between the strand-shaped pattern body and the processing tool. It is also unclear if the relative rotational movement, the relative movement, or both cause processing tool to displace, remove, and/or erode material. The limitation has been examined below as best understood. 
Claim(s) 26-43 is/are rejected as being dependent from claim 25 and therefor including all the limitation thereof.
Claim 32 recites the limitation “wherein at least one of the relative rotational movement and the relative movement along the longitudinal axis being at least one of: superimposed at least intermittently by the second relative movement; and at least intermittently interrupted during the second relative movement” which indefinite. The language is confusing and inconsistent with [0036] of applicant’s published application. The recitation should be changed to --wherein the relative rotational movement and/or the relative movement along the longitudinal axis is/are superimposed at least intermittently by the second relative movement or wherein the relative rotational movement and/or the relative movement along the longitudinal axis is/are at least intermittently interrupted during the second relative movement.
Claim 38 recites the limitation “the strand-shaped pattern body is mounted in a suspended manner, while the recess is being created, by being attached in an upper region, the recess being introduced from the bottom to the top” which indefinite. The language is confusing. It is unclear which element is attached in an upper region. An upper region of which element? The relationship between the arrangement of the strand-shaped pattern body and the recess formation is not clear. 
Claim 41 recites the limitation “a contour of a strand is processed at the same time that the recess is introduced” which is indefinite. It is unclear if the claimed strand of claim 41 is same or different structure/strand from the “strand-shaped pattern body” of claim 1. The limitation has been examined below as if they are the same element/strand in view of applicant’s specification. 
Claim 41 recites the limitation “edges of the strand preferably being one of rounded and functional contours being introduced” which is indefinite. The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 42 recites the limitation “the functional contour includes” which is indefinite. Which functional contour of the multiple functional contours introduced in claim 41 is applicant referring to? The limitation has been examined below as if the functional contour is one of the functional contours introduced in claim 41.  
Claim 43 recites the limitation “one or more sides of a strand” which is indefinite. It is unclear if the strand of claim 31 is the same or different structure/strand from the “strand-shaped pattern body” of claim 1. The limitation has been examined below as if they are the same element/strand in view of applicant’s specification.
Claim 43 recites the limitation “in particular by pressing together adjoining windings, when the depression is provided on at least one a top side and a bottom side of the strand” which is indefinite. The terms “in particular” and “when” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-33, 36-38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamede (Modelangelo, 2005 – NPL of record) in view of Kimura (US 20060230889) and McCord (US 3915210).
Regarding claim 25, Hamede discloses a method for producing a complex casting pattern (Abstract; pg. 134, pp. 143-144), comprising: 
providing a strand-shaped pattern body (workpiece in the form of a cylinder: Fig. 16, Fig. 21) including at least one of polystyrene (EPS) and a wax (pg. 134, Abstract), and having a centric longitudinal axis (alpha axis: Fig. 3, Fig. 16, Fig. 21) … and a pattern body wall … (external wall of the workpiece: Fig. 16, Fig. 21); 
providing a processing tool for creating a recess (abstract, Fig. 2, Fig. 16); 
arranging the strand-shaped pattern body and the processing tool such that the processing tool extends at least partially through the pattern body wall in a radial direction with respect to the longitudinal axis (abstract, Fig. 2, Fig. 16, pg. 141); and 
rotatably driving at least one of the processing tool and the strand-shaped pattern body about one of the longitudinal axis of the strand-shaped pattern body and an axis parallel thereto, relative to one another (rotating the cylindrical workpiece about its longitudinal axis relative to the cutting/carving tool to control the rotation position of the workpiece: abstract, pg. 135, pg. 141, Fig. 2, Fig. 16); and
 producing a continuous or intermittent relative movement between the strand-shaped pattern body and the processing tool in a direction parallel to the longitudinal axis during or in alternation with the relative rotational movement and such that the processing tool at least one of displaces, removes, and erodes material of the strand-shaped pattern body (moving the cutting/carving tool with respect to the workpiece in the z-axis direction which is a direction parallel to the longitudinal axis of the workpiece for controlling the position of the cutting tool to trace the desire profile/contour: abstract, pg. 139, Figs. 1-2, Fig. 16). Hamede further discloses that machining/milling is analogous art (pg. 134, pg. 135).


    PNG
    media_image1.png
    561
    677
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    686
    641
    media_image2.png
    Greyscale


Hamede differs from the claimed invention in that Hamede fails to explicitly disclose that the strand-shaped pattern body has a centric cavity extending in the direction of the centric longitudinal axis. Hamede discloses a solid cylindrical workpiece whereas the inventions requires a hollow cylindrical workpiece. Therefore, the difference in shape of the workpiece is minimal and obvious. In addition, Hamede further discloses that objects with almost any geometry/shape can be used as the workpieces (pg. 135, pg. 137). Hamede disclose to generate/trace any contour/profile (pg. 139) whereas the claimed invention requires a helical contour/profile. Thus, a person having ordinary skill in the art would recognize that this difference in the shape of the contour generated is minimal and obvious
In the same field of endeavor, methods for producing a molding bodies having grooves thereon via subtractive manufacturing, Kimura discloses the technique of using a hollow cylindrical workpiece instead of solid cylindrical workpiece (P0032, 0056, Fig. 1, Fig. 5, Claim 9). Kimura discloses the rotational and translation relative movements between the workpiece and processing tool (Fig. 1 and accompanying text). 
Since Hamede further discloses that objects with almost any geometry/shape can be used as the workpieces (pg. 135, pg. 137), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hamede in view of Kimura by using a hollow cylindrical strand-shaped pattern body having a centric cavity extending in the direction of the centric longitudinal axis and a pattern body wall that surrounds the centric cavity as the workpiece as suggested by Kimura for the benefit(s) of producing a lighter/hollow casting pattern. In addition, the difference in shape of solid cylindrical workpiece and a hollow cylindrical workpiece is minimal and obvious. 
Hamede fails to explicitly disclose that the complex casting pattern produced by the cutting tool is helical. Hamede disclose to generate/trace any contour/pattern allowed by his system based on the designed/desired CAD model (Abstract, pg. 134, pg. 139) whereas the claimed invention requires a helical contour/pattern. A person having ordinary skill in the art would recognize that this difference in the shape of the contour/pattern generated by the cutting is minimal and obvious as that Hamede’s system is capable of tracing/cutting a helical pattern/recess due to his 5-axis motions. 
In an analogous art, methods for providing a spiraled groove on a workpiece via subtractive manufacturing, McCord discloses the technique of rotatably driving at least one of a processing tool and a  strand-shaped workpiece about the longitudinal axis of the strand-shaped workpiece relative to one another (rotating the cylindrical workpiece about its longitudinal axis relative to the cutting/carving tool to control the rotation position of the workpiece: abstract, Fig. 2, and accompanying text); and producing a continuous or intermittent relative movement between the strand-shaped workpiece and the processing tool in a direction parallel to the longitudinal axis during or in alternation with the relative rotational movement such that the processing tool removes material of the strand-shaped workpiece (moving the cutting/carving tool with respect to the workpiece in a direction generally parallel to the axis to the longitudinal axis of the workpiece for controlling the position of the cutting tool to trace) for the benefit(s) of or cutting one or more spiraled grooves in the workpiece (abstract, Fig. 2, and accompanying text)
 Since Hamede disclose to generate/trace any contour/pattern allowed by his system based on the designed/desired CAD model (Abstract, pg. 134, pg. 139) while McCord discloses that the movements taught by Hamede are suitable for carving a helical contour/pattern, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede in view of McCord by driving the cylindrical strand-shaped pattern body and the processing tool such that they carve/generate a helical contour/pattern as suggested by McCord. 
Regarding claim 26, Hamede is silent about the relative rotational speed and relative translational speed between the workpiece and the processing tool. However, since Hamede implicitly discloses that relative rotational speed and relative translational speed between the workpiece and the processing tool are controllable and dictate the cutting position and path (abstract, pg. 134, pg. 137, pg. 139, and Figs. 2-3) and a person having ordinary skill in the art would have recognized that the speeds can be either constant or variable and that a constant speed yields the predictable result of carving a constant/uniform pattern/contour, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede by maintaining the least one of a rotational speed of the relative rotational movement between the processing tool and the strand-shaped pattern body and a speed of the relative movement between the processing tool and the strand-shaped pattern body in the direction of the longitudinal axis constant during at least a time segment of the production of the helical casting pattern for the benefit(s) of carving a constant/uniform pattern/contour.
  Regarding claim 27, Hamede is silent about the relative rotational speed and relative translational speed between the workpiece and the processing tool. However, since Hamede implicitly discloses that relative rotational speed and relative translational speed between the workpiece and the processing tool are controllable and dictate the cutting position and path (abstract, pg. 134, pg. 137, pg. 139, and Figs. 2-3) and a person having ordinary skill in the art would have recognized that the speeds can be either constant or variable and that a variable speed yields the predictable result of carving a varying/non-uniform pattern/contour, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede by changing the least one of a rotational speed of the relative rotational movement between the processing tool and the strand-shaped pattern body and a speed of the relative movement between the processing tool and the strand-shaped pattern body in the direction of the longitudinal axis constant during at least a time segment of the production of the helical casting pattern for the benefit(s) of carving irregular/non-uniform pattern/contour.
Regarding claim 28, Hamede further discloses/suggests wherein two or more processing tools are moved simultaneously and/or jointly relative to the strand-shaped pattern body (two-wire configuration: pg. 137). In addition, official notice is taken the usage of two or more processing tools moving simultaneously and/or jointly relative to the workpiece instead of one processing tool is well-known and desirable in the art yielding the predictable result of increasing cutting efficiency.
Regarding claim 29, Hamede further discloses/suggests wherein the processing tool includes one of a strand or strip that is retained between two bearing points and held tautly during movement of the strand-shaped pattern body and the processing tool (“heated wire”: abstract, pg. 137; as evidenced by Zhu (An 8th axis Robot based rough cutting system for surface sculpturing, 2007 – NPL of record), heated wired are known to be retained between two bearing points and held tautly during movement of the workpiece and the processing tool to be able to cut: abstract, Figures 2-3). 
Regarding claim 30, Hamede fails to disclose wherein the processing tool includes one of a strand-shaped or strip-shaped processing body that is exclusively held at a first end thereof.  However, Kimura further discloses/suggests wherein the processing tool includes strip-shaped processing body (11) that is exclusively held at a first end thereof (Fig. 1 and accompanying text). Additionally, official notice is taken that the claimed configuration of the processing tool is well-known in the art and suitable to perform cutting/grooving. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede in view of Kimura by substituting the heated wire for a strip-shaped/blade-shaped processing body that is exclusively held at a first end thereof as these are exchangeable processing tools suitable for performing cutting/grooving.
Regarding claim 31, Hamede fails to disclose wherein the processing tool comprises a rotatably drivable circular disk. However, McCord further discloses/suggests wherein the processing tool comprises a rotatably drivable circular disk (cutting means 12D in Fig. 2 is a rotatably drivable circular disk: Fig. 2 and accompanying text). Additionally, official notice is taken that the claimed configuration of the processing tool is well-known in the art and suitable to perform cutting/grooving. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede in view of McCord by substituting the heated wire for a rotatably drivable circular disk as these are exchangeable processing tools suitable for performing cutting/grooving.
Regarding claim 32, Hamede further discloses/suggests providing a second relative movement between the processing tool and the strand-shaped pattern body, which is oriented orthogonal to the longitudinal axis (r-axis movement providing relative movement between the processing tool and the workpiece which oriented orthogonal to the longitudinal axis alpha: pg. 135, Figs. 2-3), wherein at least one of the relative rotational movement and the relative movement along the longitudinal axis being at least one of: superimposed at least intermittently by the second relative movement; and at least intermittently interrupted during the second relative movement (abstract, Fig. 16; wherein all the disclosed movements are independently controllable).
Regarding claim 33, Hamede further discloses/suggests wherein the processing tool is heated during production of the helical casting pattern (Abstract, pg. 138).
Regarding claim 36, as modified in claim 25 above, Hamede further discloses/suggests wherein at least one of outer dimensions of the strand-shaped pattern body and dimensions of the cavity vary along the longitudinal axis (carving a cone: pg. 134). Hamede further discloses/suggests rotating/carving almost any geometry/shape: pg. 135, pg. 137, pg. 144) and Claim 9 of  Kimura further obviate the subject matter of this claim. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art.
Regarding claim 37, as modified in claim 25 above, Hamede further discloses/suggests wherein the strand-shaped pattern body has one of a rectangular base surface and a round base surface, and outer dimensions of the strand-shaped pattern body represent one or more of a polyhedron, a cuboid, a frustrum of a pyramid, a cylinder, and a frustrum of a cone (carving a cone: pg. 134). Hamede further discloses/suggests rotating/carving almost any geometry/shape: pg. 135, pg. 137, pg. 144) and Claim 9 of  Kimura further obviate the subject matter of this claim. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art.
Regarding claim 38, Hamede further discloses/suggests wherein the strand-shaped pattern body is mounted in a suspended manner while the recess is being created (workpiece can be suspended by the taught grab-and-rotate mechanism using a single pin support and rotating in y-axis: section 3.1.4 in pg. 137 and Figs. 2-3), by being attached in an upper region, the recess being introduced from the bottom to the top (see recesses formed from the bottom to the top shown in Fig. 20). Additionally, Fig. 4B of Kimura, Fig. 2 of McCord, and knowledge that it is generally been recognized that shift in location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, the combination further obviates the subject matter of claim 37.
Regarding claims 40 and 41, Hamede further discloses/suggests wherein a groove is introduced together with the recess into the strand-shaped pattern body, which extends in the pattern body wall, proceeding from one of inside and outside, orthogonal to the longitudinal axis, or which, proceeding from the recess, extends in the direction of the longitudinal axis, and wherein a contour of the strand-shaped pattern body is processed at the same time that the recess is introduced, by way of the processing tool, and functional contours (groove) being introduced (Annotated Fig. 20 below). 

    PNG
    media_image3.png
    625
    396
    media_image3.png
    Greyscale

Additionally, Since Hamede disclose to carve/trace any contour/pattern allowed by his system based on the designed/desired CAD model (Abstract, pg. 134, pg. 139) while McCord further discloses/suggests to introduce a groove (14) together with the recess (13L) into the strand-shaped pattern body, which extends in the pattern body wall, proceeding from one of inside and outside, orthogonal to the longitudinal axis, or which, proceeding from the recess, extends in the direction of the longitudinal axis (Figs. 1A-C), the combination further obviates the subject matter of this claim. 
Regarding claim 42 and 43, Hamede further discloses/suggests that his machining method is capable of carving/sculpting “complex” shapes/features (pg. 134, pg. 137) while McCord further suggests to add functional features such as fins/channels (Figs. 1a-c), the combination does not  necessarily teach that the fins/features are cooling/functional channels. 
However, official notice is taken that the addition/machining of internal and/or external cooling channels to cast patterns is known and desirable in the art. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede in view of knowledge in the art by adding/carving functional contours including  at least one of one or more cooling fins/channels and/or by adding/carving a depression one or more sides of the strand and the closing the depression by pressing together adjoining windings of the helical patter so as to create an internal channel
for the benefit(s) of forming all the necessary features of the cast pattern in-situ and in the process. 

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamede (Modelangelo, 2005 – NPL of record) in view of Kimura (US 20060230889) and McCord (US 3915210) as applied to claim 25 above, and further in view of Zhu (An 8th axis Robot based rough cutting system for surface sculpturing, 2007 – NPL of record) and/or Akiyama (US 20070295175). 
Regarding claim 34, Hamede further discloses/suggests wherein the processing tool has a strand-shaped design (Abstract, pg. 138), but Hamede fails to disclose that the processing tool and is rotatably driven about its longitudinal axis during production of the helical casting pattern. 
In the same field of endeavor, methods for producing patterns via subtractive manufacturing, Zhu discloses the technique of using a processing tool that has a strand-shaped design and is rotatably driven about its longitudinal axis during production of a pattern for the benefit(s) of increasing the degrees of freedom of the processing tool (Abstract, Figures 2-3 and 8),
In an analogous art, methods for providing a spiraled groove on a workpiece via subtractive manufacturing, Akiyama discloses the technique of using a processing tool that has a strand-shaped design and is rotatably driven about its longitudinal axis (A) during production of a helical pattern for the benefit(s) of increasing the degrees of freedom of the processing tool (Abstract, Fig. 1, Fig. 8A, and accompanying text).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede in view of Zhu and/or Akiyama by adding at one more degree of freedom to processing tool such that is rotatably driven about its longitudinal axis during production of the helical pattern for the benefit(s) of increasing the degrees of freedom of the processing tool and/or facilitating the tracing/generation of the helical pattern. 
Regarding claim 35, Hamede further discloses/suggests wherein the processing tool has a strand-shaped (wire) design and moves in at least one of a vibrating manner and an oscillating manner in the direction of its longitudinal axis (r-axis) during production of the helical casting pattern (Figs. 2-3, and Fig. 16). Akiyama further discloses wherein the processing tool moves in at least one of a vibrating manner and an oscillating manner in the direction of its longitudinal axis (r-axis) during production of the helical casting pattern for the benefit(s) of increasing the degrees of freedom of the processing tool and/or facilitating the tracing/generation of the helical pattern (Abstract, Fig. 1, Fig. 8A, and accompanying text). 
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamede (Modelangelo, 2005 – NPL of record) in view of Kimura (US 20060230889) and McCord (US 3915210) as applied to claim 38 above, and further in view of Burge (US 4413540).
Regarding claim 39, as modified in claim 38 above, Hamede fails to disclose a receiving plate is arranged beneath the strand-shaped pattern body. 
In an analogous art, machining of cylindrical foam bodies via subtractive manufacturing, Burge discloses the technique of arranging a receiving plate (89) beneath a strand-shaped workpiece (66), wherein the receiving plate receives a strand of the strand-shaped workpiece that is pulled downwardly due to gravity as a recess is being introduced in the strand-shaped workpiece for the benefit(s) of facilitating collection and/or recycle of scrap material (Fig. 9-10 and accompanying text). While Burge does fails to disclose that receiving plate moves along with the strand-shaped pattern body in a rotatory and translatory manner, a person of ordinary skill in the art would have been motivated to make the receiving plate movable jointly with the workpiece for the benefit(s) of enhancing collection of scrap material. In addition, it is within one of person of ordinary skill in the art to provide adjustability to an element. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Hamede in view of Burge by adding a receiving plate beneath the strand-shaped pattern body and moving the receiving plate along with the strand-shaped pattern body in a rotatory and translatory manner for the benefit(s) of enhancing/facilitating collection and/or recycle of scrap material. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 34/35 of copending Application No. 17/045971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 34/35 of the reference application discloses the steps for forming a helical casting pattern with a helical recess. Official notice is taken that hollow cylindrical workpieces are known and desirable in the art and that and PES or wax as the material for cast patterns are desirable and obvious in the art.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 28 of copending Application No. 17/045972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 28 of the reference application discloses the steps for forming a helical casting pattern with a helical recess. Official notice is taken that hollow cylindrical workpieces are known and desirable in the art and that and PES or wax as the material for cast patterns are desirable and obvious in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Kumar (Rapid prototyping of EPS pattern for complicated casting, 2017 – NPL of record) discloses that tool selection for machining EPS patterns is very important (pg. 4). 
Brooks (Plastic foam cutting mechanics for rapid prototyping and manufacturing purposes, 2009 – NPL of record) discloses that Modelangelo is capable of producing a helical casting pattern and selection of processing tool (pg. 62, Fig. 2.9).
	Symonds (US 5893204) discloses manufacturing of a cast pattern via subtractive manufacturing (Fig. 1 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743